     Case 5:16-cv-00004-MW-CJK Document 73 Filed 12/20/18 Page 1 of 10
                                                                           Page 1 of 10


                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                          PANAMA CITY DIVISION

BRIAN PATRICK STREET,

      Plaintiff,

v.                                                     Case No. 5:16cv4-MW-CJK

WARDEN ENGLISH, et al.,

     Defendants.
_________________________/

                      REPORT AND RECOMMENDATION

      This prisoner civil rights case, brought pursuant to Bivens v. Six Unknown

Fed. Narcotics Agents, 403 U.S. 388 (1971), is before the court on the Individual-

Capacity Defendants’ Consolidated Motion to Dismiss (doc. 68), to which plaintiff

twice responded in opposition (docs. 70, 71).       The matter is referred to the

undersigned Magistrate Judge for a report and recommendation pursuant to 28

U.S.C. § 636 and N.D. Fla. Loc. R. 72.2(C).           After reviewing the parties’

submissions and the relevant law, the undersigned recommends the motion be

granted and plaintiff’s claims dismissed for failure to exhaust administrative

remedies.

                   BACKGROUND AND PROCEDURAL HISTORY

      Plaintiff, proceeding pro se and in forma pauperis, is an inmate of the Federal

Bureau of Prisons (“BOP”), currently confined at Federal Correctional Institution
      Case 5:16-cv-00004-MW-CJK Document 73 Filed 12/20/18 Page 2 of 10
                                                                              Page 2 of 10


(“F.C.I.”) Fairton. At the time of the events giving rise to this lawsuit, plaintiff was

confined at F.C.I. Mariana. On November 1, 2017, plaintiff filed a third amended

complaint (doc. 33), naming as defendants 6 current or former employees of F.C.I.

Marianna – Nicole English, former Warden; William Mackelburg, former Associate

Warden; Steven Rivera, Lieutenant; Stephanie Rush, Chief Psychologist; Melissa

Land, Sex Offender Program Specialist; and Joseph Sims, Correctional Officer.

Plaintiff claims defendants harassed, threatened, and retaliated against him for

complaining about staff misconduct and filing grievances. Plaintiff says defendants

assaulted him; destroyed his personal property, including hundreds of photographs;

placed him in a special housing unit; had him terminated from his job at Unicor; and

transferred him to a facility where he would not be safe. Plaintiff asserts claims

under the First, Eighth, and Fourteenth Amendments, seeking damages and equitable

relief.

                                     DISCUSSION

          Defendants seek dismissal of plaintiff’s claims, arguing plaintiff failed to

exhaust his administrative remedies. According to 42 U.S.C. § 1997e(a), “[n]o

action shall be brought with respect to prison conditions under section 1983 of this

title, or any other Federal law, by a prisoner confined in any jail, prison, or other

correctional facility until such administrative remedies as are available are

exhausted.” Id. The provision applies to both state and federal inmates. See Porter



Case No. 5:16cv4-MW-CJK
       Case 5:16-cv-00004-MW-CJK Document 73 Filed 12/20/18 Page 3 of 10
                                                                           Page 3 of 10


v. Nussle, 534 U.S. 516, 524 (2002) (holding that “federal prisoners suing under

Bivens v. Six Unknown Fed. Narcotics Agents, 403 U.S. 388, 91 S.Ct. 1999, 29

L.Ed.2d 619 (1971), must first exhaust inmate grievance procedures just as state

prisoners must exhaust administrative processes prior to instituting a § 1983 suit”);

see also Alexander v. Hawk, 159 F.3d 1321, 1324 (11th Cir. 1998) (applying PLRA’s

exhaustion requirement to Bivens action). It also applies to all inmate suits about

prison life, whether they involve general circumstances or particular episodes, and

whether they allege excessive force or some other wrong. See Porter, 534 U.S. at

524.    And exhaustion is required whether the plaintiff seeks declaratory and

injunctive relief, monetary damages, or both. See Booth v. Churner, 532 U.S. 731,

734 (2001).

       The requirement is not subject to waiver by a court, or futility or inadequacy

exceptions. See id. at 741 n.6; McCarthy v. Madigan, 503 U.S. 140, 144 (1992)

(“Where Congress specifically mandates, exhaustion is required.”).           Indeed,

exhaustion of all available administrative remedies is a mandatory pre-condition to

suit. See Booth, 532 U.S. at 739; see also Porter, 534 U.S. at 524-25 (“Beyond

doubt, Congress enacted § 1997e(a) to reduce the quantity and improve the quality

of prisoner suits; to this purpose, Congress afforded corrections officials time and

opportunity to address complaints internally before allowing the initiation of a

federal case.”).



Case No. 5:16cv4-MW-CJK
     Case 5:16-cv-00004-MW-CJK Document 73 Filed 12/20/18 Page 4 of 10
                                                                             Page 4 of 10


      Moreover, exhaustion must be proper. See, e.g., Woodford v. Ngo, 541 U.S.

81, 92 (2006). “Proper exhaustion demands compliance with an agency’s deadlines

and other critical procedural rules because no adjudicative system can function

effectively without imposing some orderly structure on the course of its

proceedings.” Id. at 90–91. The court must dismiss an action if satisfied the plaintiff

failed to properly exhaust his available administrative remedies before filing suit.

See Higginbottom v. Carter, 223 F.3d 1259, 1261 (11th Cir. 2000).

      In Bryant v. Rich, 530 F.3d 1368 (11th Cir. 2008), the Eleventh Circuit

outlined the procedure district courts should follow when presented with a motion

to dismiss for failure to exhaust administrative remedies under the PLRA. The

Eleventh Circuit explained that the defense of failure to exhaust should be treated as

a matter in abatement. Id. at 1374. “This means that procedurally the defense is

treated ‘like a defense for lack of jurisdiction,’ although it is not a jurisdictional

matter.” Turner v. Burnside, 541 F.3d 1077, 1082 (11th Cir. 2008) (quoting Bryant,

530 F.3d at 1374). Because exhaustion is a matter in abatement, “it should be raised

in a motion to dismiss, or be treated as such if raised in a motion for summary

judgment.” Bryant, 530 F.3d at 1374-75 (citation and internal quotation omitted).

      Deciding a motion to dismiss for failure to exhaust administrative remedies

involves 2 steps. See Turner, 541 F.3d at 1082. “First, the court looks to the factual

allegations in the defendant[s’] motion to dismiss and those in the plaintiff’s



Case No. 5:16cv4-MW-CJK
      Case 5:16-cv-00004-MW-CJK Document 73 Filed 12/20/18 Page 5 of 10
                                                                                Page 5 of 10


response, and if they conflict, takes the plaintiff’s version of the facts as true. If, in

that light, the defendant is entitled to have the complaint dismissed for failure to

exhaust administrative remedies, it must be dismissed.” Id. (citing Bryant, 530 F.3d

at 1373-74).

      “If the complaint is not subject to dismissal at the first step, where the

plaintiff’s allegations are assumed to be true, the court then proceeds to make

specific findings in order to resolve the disputed factual issues related to

exhaustion.” Id. (citing Bryant, 530 F.3d at 1373-74, 1376). “The defendants bear

the burden of proving that the plaintiff has failed to exhaust his available

administrative remedies.” Id. (citing Jones v. Bock, 549 U.S. 199, 216 (2007)).

“Once the court makes findings on the disputed issues of fact, it then decides whether

under those findings the prisoner has exhausted his available administrative

remedies.” Id. at 1083.

      As defendants set forth in their motion, the BOP has a 4-step administrative

remedy process for resolving grievances by inmates. See 28 C.F.R. § 542.10, et seq.

“The purpose of the Administrative Remedy Program is to allow an inmate to seek

formal review of an issue relating to any aspect of his/her own confinement.” Id. at

§ 542.10(a). “If an inmate raises an issue in a request or appeal that cannot be

resolved through the Administrative Remedy Program, the BOP will refer the inmate

to the appropriate statutorily-mandated procedures.” Id. at § 542.10(c).



Case No. 5:16cv4-MW-CJK
      Case 5:16-cv-00004-MW-CJK Document 73 Filed 12/20/18 Page 6 of 10
                                                                                 Page 6 of 10


       At the first step of the process, an inmate is to informally present his complaint

to institutional staff, and staff are to attempt to resolve the matter. Id. at § 542.13(a).

If the matter cannot be resolved informally, the inmate must submit a formal written

Administrative Remedy Request to the warden within 20 days of the date on which

the basis for the request occurred. Id. at § 542.14(a). The warden should respond to

the inmate’s complaint within 20 calendar days. Id. at § 542.18. If an inmate is

dissatisfied with the warden’s response, he may appeal to the Regional Director

within 20 calendar days. Id. at § 542.15(a). If the response of the Regional Director

is unsatisfactory, the inmate may appeal to the Bureau’s Central Office within 30

days of the Regional Director’s response. Id. If a submission is rejected, it is

returned to the inmate, and the inmate is provided a written notice explaining the

reason for the rejection. Id. at § 542.17(b).

      An exception is made for appeals of Discipline Hearing Officer (DHO)

decisions, which are first raised directly to the Regional Office and then to the

Central Office. Id. at § 542.14(d)(2). Another exception exists for “sensitive

issues.” Id. at § 542.14(d)(1). “If the inmate reasonably believes the issue is

sensitive and the inmate’s safety or well-being would be placed in danger if the

Request became known at the institution, the inmate may submit the Request directly

to the appropriate Regional Director.” Id. “If the Regional Administrative Remedy

Coordinator agrees that the Request is sensitive, the Request shall be accepted.



Case No. 5:16cv4-MW-CJK
     Case 5:16-cv-00004-MW-CJK Document 73 Filed 12/20/18 Page 7 of 10
                                                                              Page 7 of 10


Otherwise, the Request will not be accepted, and the inmate shall be advised in

writing of that determination, without a return of the Request.” Id. “The inmate

may pursue the matter by submitting an Administrative Remedy Request locally to

the Warden.” Id. An inmate has not exhausted his administrative remedies until his

claims have been denied at all levels – i.e., rejected by the Bureau’s Central Office.

Id. at § 452.15(a).

      In connection with the instant motion, the BOP reviewed all administrative

complaints plaintiff filed during the relevant period, January 2014 through February

2016. Although plaintiff filed multiple complaints during that time, he did not

exhaust his administrative remedies with regard to any of them. Plaintiff’s first

complaint, number 842811, was filed on November 19, 2015, and rejected the day

it was received because plaintiff did not attach a copy of the incident report at issue.

Plaintiff took no further action as to that complaint. Plaintiff’s second complaint,

number 845255, also was rejected the day it was received, December 11, 2015,

because it was untimely. Again, plaintiff took no further action as to the complaint.

The same is true of the third complaint, number 846748, which was denied on

January 13, 2016, approximately 2 weeks after it was received.

      The next complaint, number 847078, involved a DHO hearing. Plaintiff

attempted to file the complaint directly with the Regional Office, but the request was

rejected shortly after it was received, on December 31, 2015, because it did not



Case No. 5:16cv4-MW-CJK
     Case 5:16-cv-00004-MW-CJK Document 73 Filed 12/20/18 Page 8 of 10
                                                                              Page 8 of 10


satisfy the relevant requirements. More than a month after the request was rejected,

on February 9, 2016, plaintiff resubmitted it to the Regional Office. It was rejected

the following day because plaintiff did not include a copy of the DHO report or

otherwise identify the charges and DHO action he was appealing. Plaintiff took no

further action on the complaint.

      Plaintiff also attempted to file complaint number 847540 directly with the

Regional Office. The request was rejected the day after it was received because it

did not involve a sensitive issue. Once again, plaintiff took no further action. The

same circumstance occurred with respect to complaint numbers 847541 and 844822.

Plaintiff filed requests directly with the Regional Office. They were denied either

the day of or day after receipt because the complaints did not involve a sensitive

issue. Plaintiff took no further action on these complaints.

      Plaintiff does not contest any of the facts defendants set forth regarding the

grievances he filed. Instead, he points out that he is not schooled in the law or

familiar with civil procedure and seeks leniency on those grounds. He also suggests

he did not follow through with the grievance process out of fear of further retaliation.

Plaintiff’s arguments are not persuasive. Lack of legal knowledge or education does

not excuse compliance with the grievance process. In addition, the BOP grievance

process allows grievances to be filed directly with the Regional Director when the

inmate fears reprisal. See 28 C.F.R. § 542.14. Plaintiff apparently was aware of that



Case No. 5:16cv4-MW-CJK
      Case 5:16-cv-00004-MW-CJK Document 73 Filed 12/20/18 Page 9 of 10
                                                                                           Page 9 of 10


fact, as he repeatedly requested to forgo filing at the institutional level and instead

file directly with the Regional Director. Moreover, the assertion plaintiff feared

retaliation is belied by the fact that he continued to be an active filer of grievances.

Plaintiff’s third amended complaint must be dismissed. 1

       Accordingly, it is respectfully RECOMMENDED:

       1.      That the Individual-Capacity Defendants’ Consolidated Motion to

Dismiss (doc. 68) be GRANTED and plaintiff’s claims DISMISSED for failure to

exhaust the administrative remedy process.

       2.      That the clerk be directed to close the file.

       At Pensacola, Florida, this 20th day of December, 2018.




                                       /s/   Charles J. Kahn, Jr.
                                       CHARLES J. KAHN, JR.
                                       UNITED STATES MAGISTRATE JUDGE




1
  Defendants also seek dismissal on the basis that plaintiff’s claims, if allowed to proceed, would
require an extension of the Bivens doctrine to claims brought under the First and Fifth
Amendments, rather than only the Eighth Amendment. Defendants further argue all defendants
are entitled to qualified immunity. The undersigned need not address the additional arguments in
light of the finding that plaintiff’s claims must be dismissed based on plaintiff’s failure to properly
exhaust his administrative remedies.


Case No. 5:16cv4-MW-CJK
     Case 5:16-cv-00004-MW-CJK Document 73 Filed 12/20/18 Page 10 of 10
                                                                           Page 10 of 10




                           NOTICE TO THE PARTIES
Objections to these proposed findings and recommendations may be filed within
fourteen (14) days after being served a copy thereof. Any different deadline that
may appear on the electronic docket is for the court’s internal use only, and does not
control. A copy of objections shall be served upon the Magistrate Judge and all other
parties.    A party failing to object to a Magistrate Judge’s findings or
recommendations contained in a report and recommendation in accordance with the
provisions of 28 U.S.C. § 636(b)(1) waives the right to challenge on appeal the
district court’s order based on unobjected-to factual and legal conclusions. See U.S.
Ct. of App. 11th Cir. Rule 3-1; 28 U.S.C. § 636.




Case No. 5:16cv4-MW-CJK
